Case 1:19-cv-00334-PLD Document17 Filed 04/20/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN LEE, )
)
Petitioner, ) Crvil Action No. 1:19-cv-334

)
Vv. )

) Magistrate Judge Patricia L. Dodge
MR. BARRY R. SMITH and )
PENNSYLVANIA BOARD OF )
PROBATION AND PAROLE, J
)
Respondents. )

MEMORANDUM

Pending before the Court! is the Petition for a Writ of Habeas Corpus (ECF No. 4) filed by
state prisoner John Lee (“Petitioner”). He challenges the decisions of the Pennsylvania Board of
Probation and Parole (“Board”) about whether to release him to parole. For the reasons set forth
below, the Cowt will deny the Petition and deny a certificate of appealability.

L Background

On February 13, 2012, Petitioner appeared before the Court of Common Pleas of McKean
County and pleaded guilty to: (1) Involuntary Deviate Sexual Intercourse With a Child, in violation
of 18 Pa. Cons. STAT. ANN. § 3123(b); (2) Indecent Assault, Victim Less Than 13, in violation of
18 Pa. Cons. STAT. ANN. § 3126(a); and (3) Aggravated Indecent Assault, Victim Less than 43,

in violation of 18 Pa. Cons. STaT. ANN. § 3125(a)(7).2 The court imposed a total aggregate

 

In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties voluntarily consented to
have a U.S. Magistrate Judge conduct proceedings in this case, including entry of a final judgment.

These are not Petitioner’s only criminal convictions. In 1983, the Court of Common Pleas of
McKean County sentenced him to a term of seven to 14 years of incarceration on a conviction of
third-degree murder. In 2010, he was sentenced in this Court to a term of 32 months of
Footnote continue on next page...
Case 1:19-cv-00334-PLD Document17 Filed 04/20/20 Page 2 of 7

sentence of 10 to 20 years of imprisonment, to be followed by four years of probation. It also
determined that Petitioner was a Sexually Violent Predator and, therefore, subject to the provisions
of Megan’s Law.

Petitioner’s term of imprisonment will expire on or around July 4, 2028. He was first
eligible to be considered for parole in 2018. On March 22, 2018 the Board issued a decision
notifying him that it denied him parole. (Resp’s Ex. 5, ECF No. 15-1 at 28-29).

Petitioner was evaluated for parole again the following year, in or around March 2019. He
was granted parole in a decision dated April 1, 2019. (Resp’s Ex. 6, ECF No. 15-1 at 31-33).
Before Petitioner was released on parole, however, that decision was rescinded “due to the receipt
of new information.” (Resp’s Ex. 8, ECF No. 15-1 at 44).

Petitioner was reconsidered for parole in the fall of 2019. The Board denied him parole in
a decision dated October 29, 2019. (Resp’s Ex. 9, ECF No. 15-1 at 46). It explained that “following
an interview with [Petitioner] and a review of [his] file, and having considered all matters required”
it had determined that he would pose a risk to the community if he was released to parole. (/d.)
The Board cited reports and evaluations of Petitioner, as well as his “risk and needs assessment,”
to support its determination. (/d.) The Board further explained that Petitioner’s “instant offense
and history of serious crime warrants a longer period of stable adjustment.” Ud.)

The Board advised Petitioner that he would be considered for parole agam “in or after
March, 2020.” Ud.) Neither party has notified the Court that this parole review has occurred.

In his Petition for a Writ of Habeas Corpus (ECF No. 4), Petitioner claims that the Board’s

decision to deny him parole violated his substantive due process rights and amounts to cruel and

 

imprisonment for violating 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1) (Receipt and Attempted
Receipt of Material Depicting the Sexual Exploitation of a Minor).
Case 1:19-cv-00334-PLD Document17 Filed 04/20/20 Page 3 of 7

unusual punishment in violation of the Eighth Amendment. Respondents filed their Answer on
February 24, 2020. (ECF Nos. 15, 16). Petitioner did not file a Reply. See Local Rule 2254.E.2 (a
petitioner may file a reply within 30 days of the date the respondent files its answer).
i. Discussion

A. Jurisdiction

The Court has jurisdiction under 28 U.S.C. § 2254, which is the federal habeas statute
applicable to prisoners in custody pursuant to a state-court judgment. It permits a federal court to
grant a state prisoner a writ of habeas corpus “on the ground that he or she is in custody in violation
of the Constitution...of the United States.” 28 U.S.C. § 2254(a). It is Petitioner’s burden to prove
that he is entitled to the writ. Jd/.; see, e.g., Vickers v. Superintendent Graterford SCI, 858 F.3d
841, 848-49 (3d Cir. 2017).

B. The Exhaustion Requirement

State prisoners typically must “exhaust their claims in state court before seeking relief in
federal courts.” Slutzker v. Johnson, 393 F.3d 373, 379 Gd Cir. 2004) (citing 28 U.S.C.
§ 2254(b)(1)(A)). In 2005, in Defoy v. McCullough, 393 F.3d 439 Gd Cir. 2005), the United States
Court of Appeals for the Third Circuit held that, aside from litigating an ex post facto claim,
Pennsylvania law does not provide a mechanism by which a prisoner can challenge a parole denial.
Id. at 445. Therefore, it held, a Pennsylvania prisoner who is challenging the denial of parole 1S
exempt from the exhaustion requirement with respect to all other types of constitutional claims.
Id. The continuing validity of Defovy has been called into question, see, eg., Report and
Recommendation in Bradley v. Wingard, et al., No. 3:15-cv-235, slip op. at 3-4 (W.D. Pa.
Oct. 12, 2017) (Pesto, Mag. J), adopted as the opinion of the Court by Memorandum Order (W.D.

Pa. Sept. 5, 2018) (Gibson, J), and Respondents contend that Petitioner’s claims should be denied
Case 1:19-cv-00334-PLD Document17 Filed 04/20/20 Page 4 of 7

because he failed to exhaust them. However, because his claims have no merit and it is more
efficient for the Court to deny them for that reason, the Court will not address the issue of
exhaustion. Roman v. DiGuglielmo, 675 F.3d 204, 209 (3d Cir. 2012) (a federal court “may bypass
the exhaustion issue altogether should [it] decide that the petitioner’s habeas claim fails on the
merits”).

Cc, Petitioner’s Claims Have No Merit

Petitioner has no right to parole under state law. See, ¢.g., Hudson v. Pennsylvania Bd. of
Prob. and Parole, 204 A.3d 392, 395 (Pa. 2019). Whether to grant him parole is a decision left to
the sole discretion of the Board. 61 Pa. Cons. Star. ANN. §§ 6135, 6137; see, eg, Homa v.
Pennsylvania Bd. of Prob. and Parole, 192 A.3d 329, 334 (Pa. Commw. Ct. 2018). In exercising
its discretion, the Board is required to consider factors such as the nature and circumstances of the
offenses Petitioner committed, his general character and background, his conduct while in prison,
his physical, mental and behavioral condition, and his complete criminal record. Jd., § 6135(a).
The reasons listed by the Board in its October 29, 2019 decision reflect that it considered those
factors. Petitioner claims, however, that the Board’s decision violated his substantive due process

rights because it was arbitrary and capricious.’

 

Petitioner has no liberty interest in parole, Greenholts v. Inmates of Nebraska Penal & Corr.
Complex, 442 U.S 1, 7 (1979), and he does not claim that the Board violated his procedural due
process rights when it rescinded his parole. See also Jago v. Van Curen, 454 U.S 14 (1981) {a
parole board need not provide an inmate with the procedural due process rights of a hearing and
counsel prior to rescinding a parole order whether the offender had not yet been released from
prison); Fantone v.Latini, 780 F.3d 184, 190 (3d Cir. 2015) (“Pennsylvania law provides that the
Parole Board may at any time rescind an order granting parole until it is ‘executed’—/.e., the
inmate is released on parole.”) (citing Johnson v. Commonwealth, 532 A.2d 50, 52 (Pa. Commw.
Ct. 1987)); Stephens v. Chairman of Pennsylvania Bd. of Prob. and Parole, 173 F. App’x 963, 966
(3d Cir. 2006) (“Because the Board’s order [granting inmate parole] was not executed, [inmate]
did not have a liberty interest in his release, and his procedural due process claim 1s without
merit.”)
Case 1:19-cv-00334-PLD Document17 Filed 04/20/20 Page 5 of 7

The Fourteenth Amendment’s Due Process Clause “contains a substantive component that
bars certain arbitrary, wrongful government actions regardless of the fairness of the procedures
used to implement them.” Newman v. Beard, 617 F.3d 775, 782 d Cir. 2010) (internal quotation
and citations omitted); see also Block v. Potter, 631 F.2d 233, 236 (3d Cir. 1980) (“Even ifa state
statute does not give rise to a liberty interest in parole release..., once a state institutes a parole
system all prisoners have a liberty interest flowing directly from the due process clause im not
being denied parole for arbitrary or constitutionally impermissible reasons.”). “Conduct can violate
substantive due process if it shocks the conscience, which encompasses only the most egregious
official conduct.” Jd. (internal quotations and citations omitted); see also Hunterson v. DiSabato,
308 F.3d 236, 248 (3d Cir. 2002) (“when an executive action is at issue, only the most egregious
conduct will be considered arbitrary in the constitutional sense.”). “As a general matter, it is
governmental conduct intended to injure that is most likely to rise to the conscience-shocking
level.” Evans v. Sec’y Pennsylvania Dept. of Corr., 645 F.3d 650, 660 (3d Cir. 2011) Gnternal
citations and quotations omitted). |

The Court of Appeals has explained that it would be arbitrary and capricious for the Board
to base its decision on a reason that has no “rational relationship to the purpose of parole[,]” such
as the “color of one’s eyes, the school one attended, or the style of one’s clothing.” Block, 631
F.2d at 236 n.2. It has further held that it “would violate due process if [a parole board] bases a
decision on constitutionally impermissible criteria such as race, religion, or the exercise of free
speech rights.” Jd. at 237; see also Newman, 617 F.3d at 784.

Petitioner has not met his burden of demonstrating that the Board’s determination to
rescind its April 1, 2019 decision and subsequently deny him parole was arbitrary and capricious.

The Court is not evaluating whether the Board made the correct decision, and it is “not authorized
Case 1:19-cv-00334-PLD Document17 Filed 04/20/20 Page 6 of 7

to second-guess parole boards and the requirements of substantive due process are met if there is
some basis for the challenged decision.” Coady v. Vaughn, 251 F.3d 480, 487 (3d Cir. 2001). Here,
there was “some basis” for the Board’s decision, and its decision does not shock the conscience.
Accordingly, there can be no finding that Petitioner is in custody in violation of his substantive
due process rights,

Petitioner’s Eighth Amendment claim also has no merit. He has no right to be released
before the expiration of his valid prison sentence on or around July 4, 2028, Greenholtz, 442 US.
at 7, and the Board’s decision to deny him release to parole cannot amount to cruel and unusual
punishment. See Sample vy. Diecks, 885 F.2d 1099, 1108 (3d Cir. 1989) (imprisonment beyond
one’s term constitutes punishment within the meaning of the Eighth Amendment).

D. Certificate of Appealability

A state prisoner may not appeal a district court’s order denying habeas relief “unless a
circuit justice or judge issues a certificate of appealability[.]” 28 U.S.C. § 2253(c¢)(1). “A certificate
of appealability may issue...only if the applicant has made a substantial showing of the denial of a
constitutional right.” Zd. § 2253(c)(2). Where the district court has rejected a constitutional claim
on its merits, “[t]he petitioner must demonstrate that reasonable jurists would find the district
court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.
473, 484 (2000). Here, jurists of reason would not find the Court’s decision that Petitioner’s claims
have no merit to be debatable or wrong. Therefore, the Court will deny a certificate of

appealability. .
Case 1:19-cv-00334-PLD Document 17 Filed 04/20/20 Page 7 of 7

OL Conclusion

Based upon all of the forgoing, the Court concludes that Petitioner has not satisfied his
burden of demonstrating that he is in custody in violation of his constitutional rights. The Court
will deny his Petition and it will deny a certificate of appealability.

An appropriate Order follows.

pa

Date: April 20, 2020 PATRICKA L. DODGE
United States Magistrate Idee
